Citation Nr: 1043699	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for a service-
connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1950 to August 1954. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which awarded a noncompensable disability rating for 
the Veteran's service-connected bilateral hearing loss 
disability.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Lincoln RO in March 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In June 2010, the Board remanded the Veteran's claim for further 
evidentiary development.  Such was achieved, and the Veteran's 
claim was readjudicated by the Appeals Management Center (AMC) in 
September 2010.  The Veteran's claims file has been returned to 
the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has level III hearing impairment in the right ear 
and no more than level I hearing impairment in his left ear.  

2.  The evidence does not show that the Veteran's service-
connected hearing loss disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-
connected bilateral hearing loss disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.     §§ 4.85, 4.86 
Diagnostic Code 6100 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's hearing loss claim for further evidentiary development 
in June 2010.  More specifically, the Board instructed the agency 
of original jurisdiction (AOJ) to afford the Veteran an 
opportunity to notify VA of any outstanding treatment reports 
that were not already of record, and to schedule the Veteran for 
an updated VA audiological examination.  After such was achieved, 
the AOJ was to readjudicate the Veteran's claim.

In a June 2010 letter, the AOJ requested that the Veteran provide 
any additional evidence he thought pertinent to his claim.  The 
AOJ also asked the Veteran to identify any additional treatment 
he received for his hearing loss disorder.  The Veteran did not 
respond to this letter.

The Veteran appeared for a VA audiological examination in 
September 2010.  The VA examination report has been associated 
with the Veteran's claims folder.  The AMC then readjudicated the 
Veteran's claim in the above-referenced September 2010 
Supplemental Statement of the Case (SSOC). 

Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in May 2008.  Subsequently, in July 2008, 
the RO adjudicated the Veteran's hearing loss claim in the first 
instance, assigning a noncompensable (zero percent) disability 
rating.  Thus, it is clear that the Veteran received complete 
VCAA notice prior to the RO's initial adjudication of his hearing 
loss claim in July 2008.  As such, there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision as to 
the hearing loss claim.  The Board adds that once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 

The Board notes in passing that, following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's hearing loss 
claim in the above-referenced September 2010 SSOC.

Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records and pertinent VA medical 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence. 

With respect to the VA examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss claim.  The Veteran was afforded VA audiological 
examinations in May 2008 and September 2010.  The examination 
reports reflect that each examiner reviewed, or was made aware of 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination, and rendered 
appropriate diagnoses consistent with the other evidence of 
record.  Audiometric test results and speech recognition 
performance percentages were recorded at each examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 
In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and testified before the undersigned in March 2010. 

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing as set forth in 38 C.F.R. § 
4.85 (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the 
puretone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone dB loss.  The percentage evaluation is found from Table 
VII (in 38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having the 
better hearing acuity and the horizontal row appropriate to the 
numeric designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation Level 
of "VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85 (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss disability.  The Board 
has found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  
The Veteran was granted service connection for bilateral hearing 
loss disability in a July 2008 rating decision.  This decision 
was based in part on a medical opinion rendered by a May 2008 VA 
examiner, who noted in July 2008 that it was at least as likely 
as not that the Veteran's current hearing loss disability was 
related to in-service noise exposure.  The disability was 
assigned a noncompensable rating at that time.  The Veteran 
alleges that his bilateral hearing loss disability warrants a 
higher rating.  During his March 2010 hearing, the Veteran 
testified as to his difficulties hearing.  He reported that he 
did not wear hearing aids.  His wife had to repeat herself when 
talking to the Veteran.  According to the Veteran, he had 
difficulty hearing in group settings.  He had no difficulty using 
the telephone.  

The Veteran's hearing loss disability is currently rated under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2010) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to the 
disability at issue [hearing loss].  The Board can identify 
nothing in the evidence to suggest that another diagnostic code 
would be more appropriate, and the Veteran has not requested that 
another diagnostic code should be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6100.

Applying the findings of the May 2008 and September 2010 VA 
audiological examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable hearing loss disability evaluation at this time.  

On the authorized audiological evaluation in May 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
55
LEFT
20
25
25
50
40

The right ear manifested an average puretone threshold of 43.75 
decibels, and the left manifested an average puretone threshold 
of 35 decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in each ear.  

A September 2010 VA audiological evaluation revealed a slight 
worsening in hearing acuity with puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
45
LEFT
20
25
35
55
45

At the time of the September 2010 VA examination, the Veteran's 
right ear manifested an average puretone threshold of 42.5 
decibels, and speech discrimination of 80 percent. The Veteran's 
left ear manifested an average puretone threshold of 40 decibels, 
and speech discrimination of 94 percent.  

Applying the foregoing audiological evaluations to 38 C.F.R. § 
4.85, Table VI, reveals Level I hearing impairment of the left 
ear in both May 2008 and September 2010.  For the right ear, 
Table VI reveals Level I hearing impairment in May 2008 and Level 
III hearing impairment in September 2010.  The Board recognizes 
that the AMC incorrectly assigned Level II hearing impairment to 
the Veteran's right ear in its September 2010 SSOC, based on its 
utilization of an incorrect value for the Veteran's right ear 
speech discrimination-namely, 88 percent instead of 80 percent.  
The Board emphasizes that it has now used the correct value of 80 
percent, as reflected by the September 2010 VA examination 
report, in its assignment of Level III hearing impairment herein.

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a left and right ear with respective Level I 
hearing loss, a noncompensable (zero percent) disability rating 
is assigned.  Likewise, for a left and right ear with respective 
Level I and Level III hearing loss, a noncompensable (zero 
percent) disability rating is also assigned.

Accordingly, specific requirements in terms of puretone threshold 
averages and speech reception test results have not been met; the 
assignment of a compensable rating is therefore not appropriate.  
The Veteran's test results clearly fall within the parameters for 
a zero percent rating under 38 C.F.R. § 4.85.
The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  With 
respect to 38 C.F.R. § 4.86(a), at the time of the May 2008 and 
September 2010 VA examinations, at most, only one of the four 
specified frequencies in each ear was 55 dB or more.  Therefore, 
38 C.F.R.  § 4.86(a) is not applicable.

As for application of table VIa under 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests did not show a result of 30 dB or less at 
1000 Hz and 70 dB or more at 2000 Hz at either the May 2008 or 
September 2010 VA examinations.  Therefore,         38 C.F.R. § 
4.86(b) is also not applicable.  

Accordingly, the Veteran's hearing impairment fails to meet the 
standards warranting a compensable disability rating under 
Diagnostic Code 6100.

The Board wishes to emphasize that it has no reason to doubt that 
the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing loss 
disability has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the audiology 
results. 
See Lendenmann, supra. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating 
has been assigned since the effective date of service connection, 
April 10, 2008.  The medical evidence of record [in particular 
the Veteran's VA audiological examinations in May 2008 and 
September 2010], shows that throughout the appeal period the 
Veteran's hearing has not evidenced severe enough symptomatology 
to warrant a disability rating other than the currently-assigned 
zero percent.  Accordingly, staged ratings are not applicable.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO appears to 
have considered the Veteran's claim under C.F.R. § 3.321(b)(1) 
because that regulation was included in an August 2009 Statement 
of the Case.  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the increased 
disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the final 
report of the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike the 
rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether an extraschedular rating is warranted.                  
See Martinak, 21 Vet. App. at 455.  

In this regard, both the May 2008 and September 2010 VA examiners 
specifically identified the Veteran's reported functional effects 
of his current hearing disability.  The symptomatology reported 
by the Veteran during his VA examination is consistent with the 
testimony provided during his hearing before the Board.  The May 
2008 examiner indicated that the Veteran's greatest difficulty 
was in group situations, and that his wife is frustrated when he 
cannot hear or understand her.  See the May 2008 VA examiner's 
report, page 1.  In September 2010, the Veteran specifically 
complained of difficulty hearing when he is in the presence of 
background noise.  The Veteran also noted that understanding the 
television is a challenge, and that he feels that he can hear, 
but "understanding and discrimination the words is more 
difficult[] than previously."  See the September 2010 VA 
examiner's report, page 1.  Pertinently, both VA examiners 
highlighted the Veteran's past military, occupational, and 
recreational noise exposure.

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the rating 
schedule for hearing loss shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
puretone decibel hearing loss and speech discrimination hearing 
loss.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

There is no evidence in the Veteran's claims file of an 
exceptional or unusual clinical picture.  Indeed, the Veteran has 
reported that although he does not wear hearing aids, he has 
difficulty with background noise, hearing in crowds, hearing his 
wife, and has trouble hearing the radio or television.  He 
reports he does not have problems talking on the telephone.  See 
the March 2010 hearing transcript, pages 14 and 15.  The Board 
finds that the functional effects caused by his hearing 
disability, which undoubtedly exist, do not constitute an 
exceptional or unusual disability picture which warrants 
consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss disability causes 
impairment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  Although the record demonstrates that the 
Veteran is retired, the evidence does not suggest that he cannot 
work because of his service-connected bilateral hearing loss 
disability, nor has the Veteran alleged that he cannot work 
because of this disability alone.  

Accordingly, the Board concludes that a claim for total 
disability based on unemployability has not been raised by either 
the Veteran or the record.  

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the criteria for a compensable rating for the 
Veteran's service-connected bilateral hearing loss disability are 
not met.  A preponderance of the evidence is against the claim.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable disability rating for a service-
connected bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


